Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered August 31, 1983, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in Criminal Term and, accordingly, has not preserved his claims for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, we find that the allocution established the requisite elements of criminal possession of a weapon in the second degree and that defendant knowingly and intelligently pleaded guilty thereto (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067; People v Jones, 81 AD2d 22).
In conclusion, we note that the imposed sentence of 3 to 9 years’ imprisonment was appropriate and bargained for. Defendant cannot complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Gibbons, J. P., Bracken, Kunzeman and Kooper, JJ., concur.